Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Iris et al. (GB 2568149 A).
Iris et al. (GB’ 149 A) teaches a micelle cosmetic composition comprising cocamidopropyl betaine as an amphoteric surfactant with (HLB 35) in the mount of 1.5 wt., % and wherein the amphoteric surfactants include Sodium lauroamphoacetate (alkyl amphoacetate) as claimed in claim 5 (see page 9 paragraph, 0039), Lamesoft ®1 PO 65 (coco glucoside and glyceryl oleate) as a nonionic surfactant with (HLB 9) in the amount of 1.5 wt., %, cellulose fibers (polysaccharide) in the amount of 0.15 wt., %  and water in the amount of wt., 87% as claimed in claims 1, 3-4, 9 and 11-13 (see page 28, Example  55) and wherein the cleaning composition free from cationic surfactant as claimed in claim 2 (see page 28, Example 55) and wherein cellulose fibers is water insoluble as claimed in claim 6. Iris et al. (GB’149 A) also teaches a micelle cosmetic composition that comprises further constituents comprise polyols in the amounts of 0.1 to 8% that include glycerol (glycerin) and 1,2-hexandiol as claimed in claim 14 and 17-19 (see page 13, paragraphs, 0053-0055). Iris et al. (GB’ 149 A) teaches all the limitations of the instant claims. Hence, Iris et al. (GB’ 149 A) anticipates the claims.
Allowable Subject Matter
4	Claims 7-8, 10 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record (GB’ 149 A) does not teach or disclose the limitations of the instant claims that comprise the claimed species of the surfactants and/or the physical property of the claimed polysaccharide with the particle’s length, a width and a thickness dimension as claimed.
5	Claim 20 is allowed. The closest prior art of record (GB’ 149 A) does not teach or disclose the physical property of the claimed polysaccharide with the particle’s length, a width and a thickness dimension as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761